DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of teeth on the orthogonal sidewalls must be shown or the feature(s) canceled from the claim(s), as well as the clamp with handle on the acute sidewalls.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 2,888,053).
Regarding Claim 1, Nelson teaches:
a planar base (bight 16 [1:68]) having a pair of sidewalls (arms 17 and 18 [1:70]) extending orthogonally from opposing sides of the planar base (arms extend laterally from bight ([1:70-71]), defining a channel therebetween (U-shaped channel member 15 [1:67-68]);
an aperture disposed through one of the pair of sidewalls (arm 17 is provided with a bore 22 extending transversely therethrough [2:6-7]);
a clamp (clamping plate 26 [2:11]) engaged with the aperture (bore 22 is of a size to permit the clamping plate 26 to be received completely therein [2:14-15], see also Nelson Fig. 3, below) and configured to frictionally engage an object disposed within the channel (handle 25 is turned bringing the clamping plate 26 into engagement with the door 36 clamping it against arm 18 [2:44-45]); and
an elongated rod (leg 28 [2:17]) extending from an exterior surface of the planar base opposite the channel (the upper end of each of the legs 28… engage the outer surface of the bight 16 [2:20-24], see Nelson Fig. 3, below).

    PNG
    media_image1.png
    407
    434
    media_image1.png
    Greyscale

Nelson Fig. 3

Regarding Claim 5, Nelson discloses the limitations of Claim 1, as described above, and further teaches a distal end of the elongated rod comprises a planar surface (the lower ends of each of the legs 28 are beveled as at 35 to permit the legs to engage a supporting surface [2:33-34], see Annotated Nelson Fig. 2, below).

    PNG
    media_image2.png
    956
    365
    media_image2.png
    Greyscale

Annotated Nelson Fig. 2

Regarding Claim 6, Nelson discloses the limitations of Claim 1, as described above, and further teaches the clamp comprising a threaded bolt (threaded shaft 25 [2:10]) having a handle perpendicularly affixed thereto (handle 27 [2:12], see Nelson Fig. 5, below), wherein the threaded bolt is configured to engage with interior threading disposed through the aperture (shaft 

    PNG
    media_image3.png
    245
    317
    media_image3.png
    Greyscale

Nelson Fig. 5

Regarding Claim 7, Nelson discloses the limitations of Claim 1, as described above, and further teaches a neck (nut 23 [2:7]) extending from one of the pair of sidewalls (arm 17 [2:6]) opposite the channel about the aperture (arm 17 is provided with bore 22 and has a nut 23 axially aligned therewith and secured in overlying relation thereto [2:6-8], see Nelson Fig. 5, above).

Regarding Claim 8, Nelson discloses the limitations of Claim 7, as described above, and further teaches the neck further comprising interior threading configured to engage complementary threading disposed on the clamp (threaded shaft 25 engages through the nut 23 and has a clamping plate 26 mounted on its inner end [2:10-12]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2,888,053) in view of Vroman (US 3,357,464).
Regarding Claim 2, Nelson discloses the limitations of Claim 1, as described above, but does not explicitly teach a plurality of teeth disposed on an interior surface of each of the pairs of sidewalls.
Vroman is also concerned with tools for carpenters, and teaches a framing assist tool with a serrated channel made of a serrated body 1 and serrated wedge 2 ([1:66-67]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the serrated sidewalls of Vroman to the channel of Nelson to increase friction and more securely grip items inserted into the clamp.

    PNG
    media_image4.png
    268
    394
    media_image4.png
    Greyscale

Vroman Fig. 3


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2,888,053) in view of Christensen (US 2002/0134971).
Regarding Claim 3, Nelson discloses the limitations of Claim 1, as described above, but does not explicitly teach a grip disposed over a distal end of the elongated rod, wherein the grip extends along a length of the elongated rod.
Christensen is also concerned with construction tools, and teaches a U-headed wrecking tool with handgrip 102 ([0032]) on the distal end of the handle, wherein the handgrip extends along a length of the handle (see Annotated Christensen Fig. 6, below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handgrip of Christensen to the tool of Nelson to increase operator comfort when moving or setting up Nelson’s tool.


    PNG
    media_image5.png
    267
    763
    media_image5.png
    Greyscale

Annotated Christensen Fig. 6

Regarding Claim 4, Nelson in view of Christensen discloses the limitations of Claim 3, as described above, and Christensen further teaches the grip comprising an ergonomic grip having a plurality of finger wells therein (handgrip 102 [0032], see Annotated Christensen Fig. 6, above).

Claims 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2,888,053) in view of Cone (US 6,681,519).
Regarding Claim 9, Nelson teaches:
a planar base (bight 16 [1:68]) having a pair of sidewalls (arms 17 and 18 [1:70]) extending from opposing sides of the planar base (arms extend laterally from bight ([1:70-71]), defining a channel therebetween (channel member 15 [1:67-68]);
an aperture disposed through one of the pair of sidewalls (arm 17 is provided with a bore 22 extending transversely therethrough [2:6-7]);
a clamp (clamping plate 26 [2:11]) engaged with the aperture (bore 22 is of a size to permit the clamping plate 26 to be received completely therein [2:14-15], see also Nelson Fig. 3, above) and configured to frictionally engage an object disposed within the channel (handle 25 is turned bringing the clamping plate 26 into engagement with the door 36 clamping it against arm 18 [2:44-45]); and
an elongated rod (leg 28 [2:17]) extending from an exterior surface of the planar base opposite the channel (the upper end of each of the legs 28… engage the outer surface of the bight 16 [2:20-24], see Nelson Fig. 3, above).
Nelson does not explicitly teach the pair of sidewalls extending from the planar base at an acute angle.
Cone is also concerned with clamping devices, and teaches a gripper with pivoting sidewalls extending from a moving planar base at an acute angle, such that a distance between an upper end of each end of a pair of sidewalls is less than a width of the planar base (the downward force causes the clamping members to pivot radially inward [5:8-11], see Annotated Cone Fig. 2, 

    PNG
    media_image6.png
    551
    565
    media_image6.png
    Greyscale

Annotated Cone Fig. 2

Regarding Claim 13, Nelson in view of Cone discloses the limitations of Claim 9, as described above, and further teaches a distal end of the elongated rod comprises a planar surface (the lower ends of each of the legs 28 are beveled as at 35 to permit the legs to engage a supporting surface [2:33-34], see Annotated Nelson Fig. 2, above).

Regarding Claim 14, Nelson in view of Cone discloses the limitations of Claim 9, as described above, and further teaches the clamp comprising a threaded bolt (threaded shaft 25 [2:10]) having a handle perpendicularly affixed thereto (handle 27 [2:12], see Nelson Fig. 5, 

Regarding Claim 15, Nelson in view of Cone discloses the limitations of Claim 9, as described above, and further teaches a neck (nut 23 [2:7]) extending from one of the pair of sidewalls (arm 17 [2:6]) opposite the channel about the aperture (arm 17 is provided with bore 22 and has a nut 23 axially aligned therewith and secured in overlying relation thereto [2:6-8], see Nelson Fig. 5, above).

Regarding Claim 16, Nelson in view of Cone discloses the limitations of Claim 9, as described above, and further teaches the neck further comprising interior threading configured to engage complementary threading disposed on the clamp (threaded shaft 25 engages through the nut 23 and has a clamping plate 26 mounted on its inner end [2:10-12]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2,888,053) in view of Cone (US 6,681,519) and further in view of Vroman (US 3,357,464).
Regarding Claim 10, Nelson in view of Cone discloses the limitations of Claim 9, as described above, but does not explicitly teach a plurality of teeth disposed on an interior surface of each of the pairs of sidewalls.
Vroman is also concerned with tools for carpenters, and teaches a framing assist tool with a serrated channel made of a serrated body 1 and serrated wedge 2 ([1:66-67]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2,888,053) in view of Cone (US 6,681,519) and further in view of Christensen (US 2002/0134971).
Regarding Claim 11, Nelson in view of Cone discloses the limitations of Claim 9, as described above, but does not explicitly teach a grip disposed over a distal end of the elongated rod, wherein the grip extends along a length of the elongated rod.
Christensen is also concerned with construction tools, and teaches a U-headed wrecking tool with handgrip 102 ([0032]) on the distal end of the handle, wherein the handgrip extends along a length of the handle (see Annotated Christensen Fig. 6, above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handgrip of Christensen to the tool of Nelson to increase operator comfort when moving or setting up Nelson’s tool.

Regarding Claim 12, Nelson in view of Christensen discloses the limitations of Claim 11, as described above, and Christensen further teaches the grip comprising an ergonomic grip having a plurality of finger wells therein (handgrip 102 [0032], see Annotated Christensen Fig. 6, above).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Roekel (US 8,287,221) teaches a wall-lifting system with U-shaped head and handle. Stevens (0,812,699) teaches a clamp with U-shaped head, clamping screw with handle, neck, and elongated rod with a planar surface on the distal end.  Phillip (US 2016/0053502) teaches wall panel construction accessories with barbs (see Fig. 2).  Everson (US 0,303,219) teaches a solder holder with U-shaped head, screw with handle, and elongated rod with a planar surface on the distal end.  Niklas (US 6,129,325) teaches a tree stand with inwardly-extending fixing elements and fixing screws.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723